PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/427,630
Filing Date: 31 May 2019
Appellant(s): Smith, Robert, D.



__________________
Joseph W. Wolfe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).

(2) Response to Argument
A. Introduction.
	The claimed invention is a system for dynamically pricing event tickets (e.g., sporting events, concerts, plays, etc.).  "The computing system constructs a price for each ticket in the set of tickets based on parameters of each ticket, the event score, and the spring value."  Abstract.  According to the Specification, the event score "may correspond to the lowest priced ticket for the event" and the spring value is "a multiplier or scalar that reflects the percentage change between sections or rows in an event venue" (¶ 0030; see also ¶ 0052—"the actual event score (e.g., the lowest price ticket)).  To accomplish this, the system takes a set of inputted data (e.g., historical ticket sales and prices for different sections, win/loss ratios of the teams playing, etc.) and creates two models by "identifying relationships" among the data values.  The outputs of these two models are the aforementioned event score and spring value.  Subsequent to this, the independent claims recite receiving a request to increase attendance at future events, and the models are adjusted with different weights to compute a new base price (the event score) and a new price multiplier for better tickets (the spring value).  The claimed invention can thus be described as a system that identifies relationships among mathematical data in order to train models that calculate a set of ticket prices for maximizing event attendance (i.e., the models calculate both an optimal lowest priced ticket value and multipliers for percentage changes between sections or rows). 

B. The claims recite an abstract idea (Step 2A – Prong One).
	Appellant argues first that the claims do not recite organizing human activities.  "The Appellant’s claims recite a training process for a prediction model. The prediction model is optimized to generate certain outputs, such as the event score and spring value. Upon receiving a request to re-optimize the model, the system can perform a subsequent process that retrains the model so that it is optimized for the request. It is only when the model is deployed that the model is used to optimally price a commercial product."  Brief, 8.  These operations are also abstract and this merely characterizes the method of organizing human activities at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
The argument does not provide any reasons as to why even this characterization does not recite collecting, analyzing, and outputting information for fundamental economic practices, marketing activities, sales activities, etc.  See MPEP 2106.04(a)(2) II. (describing the scope of the abstract category).  See also the ineligible pricing inventions in OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015).  The only purpose of these models, consistent with both the claims and Specification, is to price tickets.  The model outputs correspond to a base or lowest ticket price (the event score) and a modifier of the price (the spring value), as described in the Introduction.  These are prices and price modifiers used to calculate other prices.  Moreover, the adjustment request and subsequently outputted data are explicitly recited as being "to increase attendance for future events" (i.e., the basic economic practice of selecting business operating parameters to maximize sales).    
	Next, Appellant argues that the claims do not recite mathematical relationships or calculations.  Instead, Appellant argues that "the claims at most involve a mathematical concept" and that they are "entirely devoid of a mathematical relationship, mathematical relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols." MPEP 2106.04(a)(2) I. A. (emphasis added).  Furthermore, "a step of 'determining' a variable or number using mathematical methods or 'performing' a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation." MPEP 2106.04(a)(2) I. C.  
Here, it is consistent with both the claims and the Specification that the inputs used to create the model are all numerically-expressed values (e.g., tickets sales numbers for different rows/levels, prices, win/loss ratios, percentages, weights, etc.).  As set forth above, the two outputs are also numbers (e.g., an event score of $20 and spring value of 5%).  The recited weights read on coefficients to increase or decrease the effect of particular inputs or models.  The explicitly recited request to increase attendance is also numerically-expressed (¶ 0034—"e.g., about 80% of the tickets are sold").  The only level of detail recited on how the models are created and arrive at the variables is by "identifying relationships" among this mathematical data.  Appellant provides no explanation or suggestion as to how this would be performed without using relationships that are mathematical in nature.
Appellant also analogizes the claims to those in Example 39 of the Subject Matter Eligibility Examples.  Brief, 9-10.  The claims are distinguishable from Example 39 by their data inputs and how the analysis is performed.  In Example 39, the data used to train the model is are "digital facial images" to which transformations are applied including "mirroring, rotating, smoothing, or contrast reduction to create a modified set of facial images."  Here again, Appellant's only inputs and outputs of the models are numerical in nature.  Appellant's claims are far more similar to the ineligible statistical analysis of financial data in SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018).    
Similarly, in Thales Visionix Inc. v. United States, 850 F.3d 1343, 1348–49 (Fed. Cir. 2017), the improvement was in a physical tracking system. The use of mathematics to achieve an improvement no more changed the conclusion that improved physical things and actions were the subject of the claimed advance than it did in Diamond v. Diehr, 450 U.S. 175 (1981). Here, in contrast, the focus of the claims is not a physical-realm improvement but an improvement in wholly abstract ideas—the selection and mathematical analysis of information, followed by reporting or display of the results. Contrary to InvestPic’s suggestion, it does not matter to this conclusion whether the information here is information about real investments. As many cases make clear, even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract. Electric Power, 830 F.3d at 1353, 1355 (citing cases). Moreover, the 'investment' character of this information simply invokes a separate category of abstract ideas involved in Alice and many of our cases—'the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices.' Id. at 1354.

SAP America at 1022 (emphasis added).  Rather than merely involving mathematical concepts as Example 39, the claims recite them—the only way the outputs are determined are via the recited relationships identified among sets of numerical values.  The models are explicitly used to determine a variable or number using mathematical methods (i.e., identifying relationships among numerical data sets).  
As in SAP America, the claims invoke two abstract categories and can be characterized fairly as reciting the combination of two ideas: training mathematical models by identifying relationships among numerical data, and using the outputs of those models to price tickets for sale.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract").  
Appellant has not demonstrated any error at Step 2A – Prong One.  "Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible."  Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).  Here the claims are merely taking existing information and identifying relationships to generate additional information.  "The focus of the claims... is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract." SAP America at 1021.  Here the claims are taking a set of numerical data points and analyzing them to create models that result in new but nonetheless still numerical and financial data, which is abstract.  

C. The claims do not recite additional elements that integrate the abstract idea into a practical application (Step 2A – Prong Two).
	With respect to additional elements beyond the abstract idea, all of the independent claims recite a nondescript computing system that does nothing more than provide a general link to a technological environment/field of use in which to execute the abstract idea above.  Claims 8 and 15 (but not claim 1) generically recite "machine learning," for which the same rationale is applicable.  It is generic because the only difference between it and any other "machine learning" is the data being fed into it; which is prescriptive rather than descriptive, as no particular implementation of machine learning is recited.  See also Specification ¶ 0032 merely listing at a high level (with no further explanation) twelve different types of machine learning models that can be used to practice the invention.  Although the claims have and execute instructions to perform the abstract idea (e.g., via a generic memory and processor), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."
	"Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II. (emphasis added).  Appellant's argued elements at this point in the analysis are all abstract.  See Brief, 11 (training and retraining the models, generating predictions using them).  That is, they solely relate to mathematical and economic analyses.  When viewed in combination with the additional elements identified above, they merely amount to performing the abstract idea on a computer. 
"Instead, the claimed operations detail the specific processes by which the first and second prediction models are trained to generate specific outputs (e.g., an event score and spring value) that may be used together to generate a price for each ticket for an event."  Brief, 11.  Appellant does not establish that any of this specificity is non-abstract.  As set forth above, the only specifics recited on how the models are trained other than their inputs are broadly "identifying relationships."  The question here is whether or not the claim "focus[es] on a specific means or method that improves the Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (citing McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016)).  Here, the claims are "silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method." Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323 (Fed. Cir. 2012) (internal citations and quotation marks omitted).  
	Although Appellant alleges that the invention "reduces the overall computations to be performed" (Brief, 11) there is no indication that this is an improvement to the operation of computers rather than merely an improvement to purely abstract mathematical/business processes.  See also October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  "Such process differs completely from conventional approaches by which systems are merely configured to generate a price prediction for each ticket."  Brief, 11.  Determining values to predict prices for multiple tickets is no less abstract than determining values to predict prices for individual tickets.  Moreover nothing of record, including the Specification, supports the assertion that conventional price predictions only applied to individual tickets.  Thus, Appellant has not demonstrated any improvement to the computer or any technological field, and has not shown any error at Step 2A – Prong Two.  

D. The claims do not recite "significantly more" (Step 2B). 
The additional elements fail to set forth "significantly more" than the abstract idea for the same reasons they do not integrate it into a practical application (i.e., they provide nothing more than provide a general link to a technological environment/field of use in which to execute the abstract idea).  Additionally, the Specification supports their conventionality for the uncontested reasons provided in the rejection.  
how the models are trained or how the outputs are actually determined.  Appellant at no point sets forth any -new or improved type of prediction model training or optimization.  As set forth above, the Specification briefly mentions twelve types of machine learning models with absolutely no further explanation as to their operation (¶ 0032), which provides ample evidence that Appellant assumes the machine learning models are well-known and that anyone of ordinary skill would know how to implement them.  The invention chiefly sets forth a series of inputs and outputs, where the outputs are determined merely by "identifying relationships" among the inputs (i.e., essentially a "black box"). 
As in Step 2A – Prong Two, the elements argued by Appellant (see Brief, 12—requesting a model adjustment to increase event attendance, adjusting model weights, generating new event scores and spring values using the adjusted models) comprise the abstract idea alone.  An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Accordingly, Appellant has not shown any error with respect to Step 2B. 

E. Conclusion. 
Appellant does not argue the remaining claims on their own merits other than for their analogous features, and these rejections should stand or fall with their respective base claims.  The arguments set forth in this Answer do not set forth any new positions, and any new arguments presented in a Reply Brief should not be used as grounds for reversal.  "Any bases for asserting error, whether factual or legal, that are not raised in the principal brief are waived." Ex parte Borden, 93 USPQ2d 1473, 1474 (BPAI 2010) (informative). See also Optivus Tech. v. Ion Beam Applications, 469 F.3d 978, 989 (Fed. Cir. 2006) ("[A]n issue not raised by an appellant in its opening brief... is waived.") (citations and quotation marks omitted).  Appellant has not carried the burden of demonstrating that the rejection made under § 101 was the result of any error.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL VETTER/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628    
                                                                                                                                                                                                    /GEORGE CHEN/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.